              Case 3:17-md-02801-JD Document 706 Filed 06/27/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10
     Attorneys for Benchmark Electronics
11

12

13

14                            UNITED STATES DISTRICT COURT

15                         NORTHERN DISTRICT OF CALIFORNIA

16
     In re Capacitors Antitrust Litigation
                                                    Case No. 17-md-02801-JD
17

18
     This document relates to:                                      xxxxxxxxxx
                                                    STIPULATION AND [PROPOSED]
19                                                  ORDER OF DISMISSAL
     Benchmark Electronics, Inc.; Benchmark
20   Electronics Huntsville, Inc.; Benchmark
     Electronics Manufacturing Solutions
21   (Moorpark), Inc.; Benchmark Electronics
     Manufacturing Solutions, Inc.; Benchmark
22
     Electronics Phoenix, Inc.; Benchmark
23   Electronics Tijuana, S. de R.L. de C.V.; and
     Benchmark Electronics De Mexico S. de
24   R.L. de C.V, Case No. 17-cv-7047
25
26

27

28
                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 706 Filed 06/27/19 Page 2 of 4




 1          Plaintiffs Benchmark Electronics, Inc., Benchmark Electronics Huntsville, Inc.,

 2   Benchmark Electronics Manufacturing Solutions (Moorpark), Inc., Benchmark Electronics

 3   Manufacturing Solutions, Inc., Benchmark Electronics Phoenix, Inc., Benchmark Electronics

 4   Tijuana, S. de R.L. de C.V. and Benchmark Electronics de Mexico S. de R.L. de C.V.,

 5   (collectively, “Benchmark”) and Defendants ROHM Co., Ltd. and ROHM Semiconductor, U.S.A.,

 6   LLC (together “ROHM”) pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure

 7   hereby stipulate to the dismissal of the present action with prejudice and state as follows:

 8          1.       Benchmark and ROHM seek the dismissal of this action against ROHM with

 9   prejudice.

10          2.       Benchmark and ROHM agree that each party shall bear its own costs and

11   attorneys’ fees in connection with these actions.

12          3.       This stipulation does not affect the rights or claims of Benchmark against any

13   other defendant or alleged co-conspirator in this litigation.

14          WHEREFORE, the parties respectfully request that this Court issue an Order of

15   Dismissal against ROHM only.

16          IT IS SO STIPULATED

17   Dated: June 27, 2019

18
19
     /s/ Scott N. Wagner                                 /s/ Michael F. Tubach
20   Robert W. Turken (admitted pro hac vice)            Michael F. Tubach (CA Bar No. 145955)
21   Scott N. Wagner (admitted pro hac vice)             Kenneth O’Rourke (CA Bar No. 120144)
     Lori P. Lustrin (admitted pro hac vice)             Megan Havstad (CA Bar No. 287938)
22   Shalia M. Sakona (admitted pro hac vice)            O’MELVENY & MYERS LLP
     Jerry R. Goldsmith (admitted pro hac vice)          Two Embarcadero Center, 28th Floor
23   BILZIN SUMBERG BAENA PRICE &                        San Francisco, CA 94111
     AXELROD LLP                                         mtubach@omm.com
24   1450 Brickell Ave., Suite 2300                      Korourke@omm.com
25   Miami, Florida 33131-3456                           mhavstad@omm.com
     Telephone: 305-374-7580                             Telephone: (415) 984-8700
26   Facsimile: 305-374-7593                             Facsimile: (415) 984-8701
     rturken@bilzin.com                                  Counsel for Defendants ROHM Co., Ltd. and
27   swagner@bilzin.com                                  ROHM Semiconductor U.S.A., LLC
     llustrin@bilzin.com
28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 706 Filed 06/27/19 Page 3 of 4



     ssakona@bilzin.com
 1   jgoldsmith@bilzin.com
 2   Counsel for Benchmark

 3

 4

 5
                                          ECF ATTESTATION
 6
             I, Scott N. Wagner, an ECF User whose ID and Password are being used to file
 7
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
 8
             In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in
 9
     this filing.
10

11
     DATED: June 27, 2019
12
                                                          By:    /s/ Scott N. Wagner
13                                                                   Scott N. Wagner
14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 706 Filed 06/27/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             July 18, 2019                   _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
